In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: May 25, 2022

* * * * * * * *                     *    *   *
                                             *    *
SCOTT YOUNGMARK,                             *
                                             *
               Petitioner,                   *             No. 17-1431V
                                             *
v.                                           *             Special Master Gowen
                                             *
SECRETARY OF HEALTH                          *             Damages; Shoulder Injury
AND HUMAN SERVICES,                          *             Related to Vaccine Administration;
                                             *             Influenza (“flu”).
               Respondent.                   *
* * * * * * * * * * * * *
Joseph M. Russell, Von Briesen & Roper, S.C., Milwaukee, WI, for petitioner.
Jennifer L. Reynaud, U.S. Dept. of Justice, Washington, D.C., for respondent.

                                        DECISION ON DAMAGES1

        On October 4, 2017, Scott Youngmark (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner alleged that as a result
of receiving the influenza (“flu”) vaccine on March 29, 2017, he suffered a Table Shoulder
Injury Related to Vaccine Administration (“SIRVA”). Id. On September 29, 2021, the
undersigned issued a Ruling on Entitlement, finding that petitioner was entitled to compensation.
Ruling on Entitlement (ECF No. 64).

        On May 24, 2022, the respondent filed a Proffer of Award of Compensation, which
indicates petitioner’s agreement to compensation on the terms set forth therein. Proffer (ECF
No. 76). The proffer is attached hereto as Appendix A.


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion is
posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the court with a proposed
redacted version of the opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will be
posted on the court’s website without any changes. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 to 34 (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42 U.S.C. § 300aa of
the Act.
     Consistent with the terms in the attached Proffer, I hereby award the following in
compensation for all damages that would be available under 42 U.S.C. §300aa-15(a):

        1) A lump sum payment of $65,000.00 (for actual and projected pain and suffering)
           in the form of a check made payable to petitioner.

       The Clerk of the Court is directed to ENTER JUDGMENT in accordance with this
decision. 3

        IT IS SO ORDERED.

                                                                               s/Thomas L. Gowen
                                                                               Thomas L. Gowen
                                                                               Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2
                   THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


    SCOTT A. YOUNGMARK,

                  Petitioner,                          No. 17-1431V
                                                       Special Master Gowen
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                  Respondent.


                                PROFFER ON AWARD OF DAMAGES

         On October 4, 2017, Scott A. Youngmark (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. The Petition alleges that petitioner received an

influenza (“flu”) vaccine on March 29, 2017, and that he subsequently suffered a left Shoulder

Injury Related to Vaccine Administration (“SIRVA”), as defined in the Vaccine Injury Table.

Petition at 1. On September 29, 2021, the Special Master issued a Ruling on Entitlement, finding

that petitioner was entitled to compensation for his left SIRVA. 1 See Ruling on Entitlement

(ECF No. 64).

I.       Item of Compensation

         Respondent proffers that petitioner should be awarded $65,000.00 in actual and projected

pain and suffering. This amount reflects that any award for projected pain and suffering has


1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Special Master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Special Master’s
September 29, 2021 entitlement ruling.


                                                 1
been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $65,000.00 in the form of a check made payable to petitioner. 2

This lump sum payment represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             DARRYL R. WISHARD
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/Jennifer L. Reynaud
                                             JENNIFER L. REYNAUD
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 305-1586
                                             Jennifer.L.Reynaud@usdoj.gov
DATED: May 24, 2022


2
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.

                                                 2